 


114 HR 354 IH: To impose a civil penalty against a railroad carrier when a shift change of train employees causes a blockage of vehicular traffic at a grade crossing.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 354 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Duffy introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To impose a civil penalty against a railroad carrier when a shift change of train employees causes a blockage of vehicular traffic at a grade crossing. 
 
 
1.Grade crossing blockage penalty Section 20134 of title 49, United States Code, is amended by adding at the end the following new subsection:  (d)Grade crossing blockage penaltyThe Secretary shall assess a civil penalty against a railroad carrier in the amount of $10,000 for each complete hour in which a shift change of such carrier’s train employees causes a blockage of vehicular traffic at a grade crossing.. 
 
